
	
		II
		110th CONGRESS
		1st Session
		S. 1956
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Baucus (for himself,
			 Mr. Domenici, Mr. Bingaman, Mr.
			 Smith, Ms. Stabenow,
			 Mr. McCain, Ms.
			 Cantwell, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social
		  Security Act to provide equitable access for foster care and adoption services
		  for Indian children in tribal areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Foster Care and Adoption Access
			 Act of 2007.
		2.Equitable access for foster care and
			 adoption services for Indian children in tribal areas
			(a)Authority for Indian Tribes To receive
			 direct Federal Title IV–E fundsSection 472(a)(2)(B) of the Social Security
			 Act (42 U.S.C. 672(a)(2)(B)) is amended—
				(1)in clause (i), by striking
			 or at the end;
				(2)in clause (ii), by striking
			 and after the semicolon and inserting or;
			 and
				(3)by adding at the end the following:
					
						(iii)an Indian tribe or a tribal organization
				(as defined in section 479B(a)) or a tribal consortium, if the Indian tribe,
				tribal organization, or tribal consortium—
							(I)operates a program under section
				479B;
							(II)has a cooperative agreement with a State
				under section 479B(d); or
							(III)submits to the Secretary a description of
				the arrangements (jointly developed in consultation with the State) made by the
				Indian tribe or tribal consortium for the payment of funds and the provision of
				the child welfare services and protections required by this title;
				and
							.
				(b)Programs Operated by Indian Tribal
			 OrganizationsPart E of title
			 IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended by adding at
			 the end the following:
				
					479B.Programs operated by Indian tribal
				organizations
						(a)Definitions of Indian Tribe; Tribal
				OrganizationsIn this
				section, the terms Indian tribe and tribal
				organization have the meanings given those terms in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
						(b)ApplicationExcept as provided in subsections (c) and
				(e), this part shall apply to an Indian tribe, tribal organization, or a tribal
				consortium that elects to operate a program under this part in the same manner
				as this part applies to a State.
						(c)Modification of Plan and Other
				Requirements
							(1)In generalIn the case of an Indian tribe, a tribal
				organization, or a tribal consortium submitting a plan for approval under
				section 471, the plan shall—
								(A)in lieu of the requirements of section
				471(a)(3), identify the service area or areas and population to be served by
				the Indian tribe, tribal organization, or tribal consortium;
								(B)in lieu of the requirements of section
				471(a)(10), provide for the establishment and application of standards for
				foster family homes and child care institutions pursuant to tribal standards
				and in a manner that ensures the safety of, and accountability for, children
				placed in foster care; and
								(C)in lieu of the requirements of section
				471(a)(20), provide procedures for conducting background checks in accordance
				with the requirements of section 408 of the Indian Child Protection and Family
				Violence Prevention Act (25 U.S.C. 3207) and regulations issued thereunder, and
				for conducting checks of child abuse and neglect registries maintained by the
				Federal government, by a State, and by an Indian tribe, tribal organization, or
				tribal consortium in a manner that ensures the safety of, and accountability
				for, children placed in foster care or who are being placed for
				adoption.
								(2)Determination of federal share; sources of
				non-federal share
								(A)Per capita income
									(i)In generalFor purposes of determining the Federal
				medical assistance percentage applicable to an Indian tribe, a tribal
				organization, or a tribal consortium under paragraphs (1) and (2) of section
				474(a) (and for purposes of payments made under an arrangement described in
				section 472(a)(2)(B)(iii)(III)), the calculation of the per capita income of
				the Indian tribe, tribal organization, or tribal consortium shall be based upon
				the service population of the Indian tribe, tribal organization, or tribal
				consortium as defined in the plan of the Indian tribe, tribal organization,
				tribal consortium, in accordance with paragraph (1)(A), except that in no case
				shall an Indian tribe, a tribal organization, or a tribal consortium receive
				less than the Federal medical assistance percentage for any State in which the
				tribe is located.
									(ii)Consideration of other
				informationBefore making a
				calculation under clause (i), the Secretary shall consider any information
				submitted by an Indian tribe, a tribal organization, or a tribal consortium
				that the Indian tribe, tribal organization, or tribal consortium considers
				relevant to making the calculation of the per capita income of the Indian
				tribe, tribal organization, or tribal consortium.
									(B)Administrative, training, and data
				collection expendituresThe
				Secretary shall, by regulation, determine the proportions to be paid to Indian
				tribes, tribal organizations, and tribal consortiums pursuant to section
				474(a)(3) for purposes of this section (and for purposes of payments made under
				an arrangement described in section 472(a)(2)(B)(iii)(III)), except that in no
				case shall an Indian tribe, a tribal organization, or a tribal consortium
				receive a lesser proportion than the corresponding amount specified for a State
				in that section.
								(C)Sources of non-federal shareAn Indian tribe, tribal organization, or
				tribal consortium may use Federal, State, tribal, or private funds, which may
				be in kind, fairly evaluated, including plant, equipment, administration, and
				services, to match payments for which the tribe, organization, or consortium is
				eligible under section 474.
								(3)Modification of other
				requirementsOn the request
				of an Indian tribe, tribal organization, or a tribal consortium, the Secretary
				may modify any requirement under this part if, after consulting with the Indian
				tribe, tribal organization, or tribal consortium, the Secretary determines that
				modification of the requirement would advance the best interests and the safety
				of children served by the Indian tribe, tribal organization, or tribal
				consortium.
							(4)ConsortiumThe participating Indian tribes or tribal
				organizations of a tribal consortium may develop and submit a single plan under
				section 471 that meets the requirements of this section.
							(d)Cooperative Agreements
							(1)In generalAn Indian tribe, a tribal organization, or
				a tribal consortium and a State may enter into a cooperative agreement for the
				administration or payment of funds under this part.
							(2)Application and enforcement of incorporated
				provisions of this sectionIf
				an Indian tribe, a tribal organization, or a tribal consortium and a State
				enter into a cooperative agreement that incorporates any of the provisions of
				this section, those provisions shall be valid and enforceable.
							(3)Prior agreements in effectAny cooperative agreement described in
				paragraph (1) that is in effect as of the date of enactment of this section,
				shall remain in full force and effect subject to the right of either party to
				the agreement to revoke or modify the agreement pursuant to the terms of the
				agreement.
							(e)John H. Chafee Foster Care Independence
				ProgramExcept as provided in
				section 477(j), subsection (b) shall not apply with respect to the John H.
				Chafee Foster Care Independence Program established under section 477 (or with
				respect to payments made under section 474(a)(4) or grants made under section
				474(e)).
						.
			(c)Application of Federal matching rate that
			 would apply to Indian tribes, tribal organizations, or tribal consortia to
			 expenditures under State agreements or an agreement with the Secretary
				(1)Foster care maintenance and adoption
			 assistance paymentsParagraphs (1) and (2) of section 474(a) of
			 the Social Security Act (42 U.S.C. 674(a)) are each amended by inserting
			 (or, with respect to such payments made during such quarter under an
			 agreement entered into by the State and an Indian tribe, tribal organization,
			 or tribal consortium, or under an arrangement described in section
			 472(a)(2)(B)(iii)(III), an amount equal to the Federal medical assistance
			 percentage that would apply under subsection (c)(2)(A) of section 479B (in this
			 paragraph referred to as the tribal FMAP) if such Indian tribe,
			 tribal organization, or tribal consortium made such payments under a program
			 operated under that section, unless the tribal FMAP is less than the Federal
			 medical assistance percentage that applies to the State) before the
			 semicolon.
				(2)Administrative expendituresSection 474(a)(3) of such Act (42 U.S.C.
			 674(a)(3)) is amended—
					(A)in the matter preceding subparagraph (A),
			 by striking section 472(i) and inserting subparagraph (E)
			 and section 472(i);
					(B)in subparagraph (D), by striking
			 and at the end;
					(C)by redesignating subparagraph (E) as
			 subparagraph (F); and
					(D)by inserting after subparagraph (D), the
			 following new subparagraph:
						
							(E)in the case of a State that has entered
				into an agreement with an Indian tribe, tribal organization, or tribal
				consortium (or an Indian tribe, tribal organization, or tribal consortium with
				an arrangement described in section 472(a)(2)(B)(iii)(III)), an amount equal to
				the proportions that would be paid to such tribe, organization, or consortium
				pursuant to regulations issued under section 479B(c)(2)(B) if the tribe,
				organization, or consortium operated a program under that section;
				and
							.
					(d)Hold harmless for Indian families receiving
			 foster care maintenance payments or adoption assistanceNothing in the amendments made by this Act
			 shall be construed as authorization to terminate funding to any Indian or
			 Indian family currently receiving foster care maintenance payments or adoption
			 assistance on behalf of a child and for which the State receives Federal
			 matching payments under paragraph (1) or (2) of section 474(a) of the Social
			 Security Act (42 U.S.C. 674(a)), regardless of whether a cooperative agreement
			 between the State and an Indian tribe, tribal organization, or tribal
			 consortium is in effect pursuant to subsection (d) of section 479B of such Act,
			 or an Indian tribe, tribal organization, or tribal consortium elects to operate
			 a foster care and adoption assistance program directly under such section
			 479B.
			(e)Nonapplication of certain eligibility
			 requirements for Indian childrenSection 472(a) of the Social Security Act
			 (42 U.S.C. 672(a)) is amended by adding at the end the following new
			 paragraph:
				
					(5)Nonapplication of certain requirements for
				Indian childrenIn the case
				of an Indian tribe, tribal organization, or tribal consortium that assumes
				responsibility for administering the program under this part through a
				cooperative agreement with the State under subsection (d) of section 479B, or
				that elects to operate a foster care and adoption assistance program directly
				under section 479B, the following rules shall apply:
						(A)Use of affidavits, etcThe requirement in paragraph (1) shall not
				be interpreted so as to prohibit the use of affidavits or nunc pro tunc orders
				as verification documents in support of the reasonable efforts and contrary to
				the welfare of the child judicial determinations required under such
				paragraph.
						(B)Residency requirement imposed under afdc
				state planNotwithstanding
				paragraph (3)(A), any residency requirement imposed under the State plan
				referred to in such paragraph shall not apply with respect to a child for whom
				an Indian tribe, tribal organization, or tribal consortium assumes
				responsibility.
						.
			(f)Authority To receive portion of State
			 allotment as part of an agreement To operate the John H. Chafee Foster Care
			 Independence Program
				(1)In generalSection 477 of such Act (42 U.S.C. 677) is
			 amended by adding at the end the following new subsection:
					
						(j)Authority for an Indian tribe, tribal
				organization, or tribal consortium To receive an allotment
							(1)In generalAn Indian tribe, tribal organization, or
				tribal consortium with a plan approved under section 479B, which is receiving
				funding to provide foster care under this part pursuant to a cooperative
				agreement with a State, or that provides child welfare services and protections
				in accordance with an arrangement submitted to the Secretary under section
				472(a)(2)(B)(iii)(III), may apply for an allotment out of any funds authorized
				by paragraph (1) or (2) (or both) of subsection (h).
							(2)ApplicationAn Indian tribe, tribal organization, or
				tribal consortium desiring an allotment under paragraph (1) shall submit an
				application to the Secretary to directly receive such allotment that includes a
				plan that satisfies such requirements of paragraphs (2) and (3) of subsection
				(b) as the Secretary determines are appropriate.
							(3)PaymentsThe Secretary shall pay an Indian tribe,
				tribal organization, or tribal consortium with an application and plan approved
				under this subsection from the allotment determined for the tribe,
				organization, or consortium under paragraph (4) in the same manner as is
				provided in section 474(a)(4) (and, where requested, and if funds are
				appropriated, section 474(e)) with respect to a State, or in such other manner
				as is determined appropriate by the Secretary, except that in no case shall an
				Indian tribe, tribal organization, or a tribal consortium receive a lesser
				proportion of such funds than a State is authorized to receive under those
				sections.
							(4)AllotmentFrom the amounts allotted to a State under
				subsection (c) for a fiscal year, the Secretary shall allot to each Indian
				tribe, tribal organization, or tribal consortium with an application and plan
				approved under this subsection for that fiscal year an amount equal to the
				tribal foster care ratio determined under paragraph (5) for such tribe,
				organization, or consortium multiplied by the allotment amount of the State
				within which such tribe, organization, or consortium is located. The allotment
				determined under this paragraph shall be deemed to be a part of the allotment
				determined under section 477(c) for the State in which he Indian tribal
				organization, or tribal consortium is located.
							(5)Tribal foster care ratioFor purposes of paragraph (4), the tribal
				foster care ratio means, with respect to an Indian tribe, tribal organization,
				or tribal consortium, the ratio of—
								(A)the number of children in foster care under
				the responsibility of the Indian tribe, tribal organization, or tribal
				consortium (either directly or under supervision of the State), in the most
				recent fiscal year for which the information is available; to
								(B)the sum of—
									(i)the total number of children in foster care
				under the responsibility of the State within which the Indian tribe, tribal
				organization, or tribal consortium is located; and
									(ii)the number of children in foster care under
				the responsibility of the Indian tribe, tribal organization, or tribal
				consortium (either directly or under supervision of the
				State).
									.
				(2)Authority to receive portion of State
			 allotment as part of a cooperative agreement entered into with respect to the
			 Chafee programSection
			 477(b)(3)(G) of such Act (42 U.S.C. 677(b)(3)(G)) is amended—
					(A)by striking and that and
			 inserting that; and
					(B)by striking the period and inserting
			 ; and that each Indian tribe, tribal organization, or tribal consortium
			 in the State that does not receive an allotment under subsection (j)(4) for a
			 fiscal year may enter into a cooperative agreement or contract with the State
			 to administer, supervise, or oversee the programs to be carried out under the
			 plan with respect to the Indian children who are eligible for such programs and
			 who are under the authority of the Indian tribe and to receive from the State
			 an appropriate portion of the State allotment under subsection (c) for the cost
			 of such administration, supervision, or oversight..
					(g)Rule of constructionNothing in the amendments made by this Act
			 shall be construed as affecting the responsibility of a State—
				(1)as part of the plan approved under section
			 471 of the Social Security Act (42 U.S.C. 671), to provide foster care
			 maintenance payments and adoption assistance for Indian children who are
			 eligible for such payments or assistance and who are not otherwise being served
			 by an Indian tribe, tribal organization, or tribal consortium pursuant to a
			 foster care and adoption assistance program operated under section 479B of such
			 Act; or
				(2)as part of the plan approved under section
			 477 of such Act (42 U.S.C. 677) to administer, supervise, or oversee programs
			 carried out under that plan on behalf of Indian children who are eligible for
			 such programs if such children are not otherwise being served by an Indian
			 tribe, tribal organization, or tribal consortium pursuant to an approved plan
			 under section 477(j) or a cooperative agreement or contract entered into under
			 section 477(b)(3)(G) of such Act.
				(h)RegulationsNot later than 1 year after the date of
			 enactment of this section, the Secretary, in consultation with Indian tribes,
			 tribal organizations, tribal consortia, and affected States, shall promulgate
			 regulations to carry out the amendments made by this Act.
			(i)Effective
			 DateThe amendments made by
			 this section take effect on the date of enactment of this Act.
			
